 554DECISIONS .OF THE NATIONAL LABOR RELATIONS BOARDJMC Transport,Inc.and Russell Broaddus IIId/b/a R-B Rentals,a Sole proprietorship andLemuel Marina.Case -9-CA-1769431March 1987SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND CRACRAFTOn 25 November 1986 Administrative LawJudge Thomas E. Bracken issued the attached sup-plemental decision. Only the Respondent filed ex-ceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and has decided toaffirm the judge's rulings, findings,' and conclu-sions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommendedOrder of the administrative lawjudge and orders that the Respondent, JMC Trans-port, Inc. and Russell Broaddus III d/b/a R-BRentals, a sole proprietorship, Jeffersonville, Indi-ana, their officers, agents, successors, and assigns,shall jointly and severally take the action set forthin the Order.' In finding that RussellBroaddus III d/b/a R-B Rentalsis jointly andseverallyliablewith JMC Transport,we rely on our holdings inSouth-eastern EnvelopeCo., 246 NLRB 423 (1979), and Commissaryof the GreatRace pizza Shoppes,277 NLRB 1175 (1985).Deborah R. Grayson,Esq.,for theGeneral Counsel.Russell BroaddusIII,ofLouisville,Kentucky,for theRespondents.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASETHOMAS E. BRACKEN, Administrative Law Judge. On28 September 1984, the National Labor Relations Boardissued its Decision and Order in this case, concluding,inter alia, that Respondent JMC Transport, Inc. (JMC)had violated Section 8(a)(1) of the Act, by dischargingLemuel Marina on 5 November 1981. (272 NLRB 545.)In its decision, the Board ordered JMC, inter alia, tooffer employee Lemuel Marina immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equal position, and make himwhole for any loss of earnigns he may have suffered byreason of the Respondent JMC's unfair labor practicesagainst him. On 12 November 1985, the Court of Ap-peals for the Sixth circuit entered its judgment grantingenforcement of the Board's decision, 776 F.2d 612 in-eluding the backpay provisions of the Board's Order. Re-spondent JMC's request for a hearing, en bane wasdenied and, on 8 January 1986, _ the cou_ rtof appealsissued a mandateto enforce its judgment.On 6 JUne 1986, the Regional Director for Region,9issued an amended backpay specification and order re-scheduling hearing, alleging that Marina was -due a cer-tain sum asbackpay andalso allegingthe premises whichresulted in the calculation of such sum.. Answers wereduly filed by JMC and 'Russell Broaddus III d/b/a R-BRentals, a Sole Proprietorship in (R-B Rentals) denyingthe specifications' accuracy in various respects. Althoughadmitting that backpay began 5 November 1981, Re-spondent JMC denied that it owes any backpay beyond 1February 1982, alleging that it converted to a system ofindependent contractors at this time. JMC also admittedthat the computations of the specification concerning av-erageweelyearnings,interim earnings,expenses, andtotals are mathematically correct. JMC denied that R-BRentals is a single employer with, and/or alter ego,and/or successor employer to JMC.The answer filed by R-B Rentals denied each andevery allegation of the specification, inlcuidnga denialthat R-B Rentalsis a singleemployer with, and/or alterego, and/or successor employer to JMC.A hearing was held before me on 31 July 1986 in Lou-isville,Kentucky. All parties appeared and were affordedfull opportunity to be heard, to examine and cross-exam-ine the witness,' and to present evidence.On the entire record2 in thiscase,from my observa-tion of the witness and his demeanor, and after due con-sideration of the brief filed by the General counsel andthe brief filed by Respondent, I make the following find-ings1.THE ISSUESThe main issue to be determined in this proceeding iswhether R-B Rentals is a single employer with, and/oralter ego, and/or successor employer to JMC so as toimpose liability jointly on JMC and R-B Rentals for thebackpay obligation incurred by JMC as a result of JMC'sunflar labor practices. Respondents contend, as previous-ly stated, that there is no relationship between JMC andR-B Rentals, whether it be termed single employer, alterego, or successor.The other primary issue is whether the gross backpayperiod extends to the date of closure of JMC on 30 No-vember 1985. The amended backpay specification pro-vides that Marina be compensated as if he had worked'Russell Broaddus III was called by the General Counsel as her wit-ness, and was the sole witness to testify.Broaddus,a layman,entered hisappearance at the commencement of the case, for both JMC and R-BRentals.I Broaddus filed a brief on behalf of both Respondents. Subsequently,on 19 September 1986, the General Counsel filed a motion to disregardportions of Respondents' brief, with a memorandum in support of motionto disregard portions of Respondents' brief. No opposition has been sub-mitted to the motion. On consideration of the matter and the lack of op-position, I find the General Counsel's motion to be meritorious, and it isgranted The motion is marked as G.C. Exh. 41, and the memorandum insupport thereof is marked as G.C. Exh. 42, and are received into evi-dence.283 NLRB No. 83 JMC TRANSPORTcontinuously for JMC and/or R-B Rentals from the timeof his illegal discharge on 8 November 1981 throughout1981, 1982, 1983, 1984, and until 30 November 1985,when JMC went outof business.According to the back-pay specification,- the GeneralCounsel assertsthat thetotal amount of backpay due Marina from the Respond-ents after deduction of interim earnings is $47,516.98.Respondent JMC further contends that in any event itsliability for backpayterminated on , 1 February 1982,when it converted its operation to a system of using in-dependent contractors to haul its freights Pursuant toJMC's contention it would owe Marina $4,055.92.4IL, BACKGROUNDSIn December 1978 or- 1979 Broaddus first purchased atractor and, within several months thereafter, purchaseda trailer,-which he leased to other parties to carry theirfreight.His first customers were the House of Nelsonand Kentucky Liquor and Wine. Thereafter,sometimeprior to June 1980 Broaddus secured another customer,WillettDistillingCompany. The House of Nelson usedup to two tractors and two trailers for 6 months or ayear.Broaddus testified that sometime in 1980 the nameR-B Rentals first came into use, to designate the businessentity thatBroaddus used in the renting of tractorsand/or trailers.R-B Rentals was a sole proprietorship,and was owned and operated by Broaddus who was itsonly officer. Its only other office employee for its 5-yearlifewas a part-time bookkeeper.In about 1981, Broaddus hired a mechanic to performmaintenance work on his tractors and trailers.In 1984,he had from two to four mechanics who performed re-pairs onR-B Rentals equipment as well as on the equip-ment of other truck owners.On 1 July 19806 JMC was incorporated to engage inthe business of transporting freight and commoditiesunder a certificate,from the Interstate Commerce Com-mission,within the 48 States of the continental UnitedStates. Broaddus was the incorporator of JMC, its presi-dent, and a member of the board of directors. He initiallycontributed $5000 to $10,000 to its operating capital.Stewart Koch contributed $20,000 and John David Wil-lett contributed- a smaller amount. The stock was initiallydivided as follows: Broaddus 80 percent, Koch 10 per-cent, and Willet 10 percent. In 1982 Broaddus owned 90percent of JMC stock and Koch owned 10 percent. Forthe fiscal years endings 30 June 1983 and 1984, owner-3During the course of the hearing,the term independent contractorswas seldom used to describe a class of drivers who drove for JMC. In itsplace, the witness and the General Counsel constantly used the termowner-operators.As theevidence will show,these drivers did not own,and werenot buying,a tractor,but were in fact lessees who paid a rentto Broaddusfor the tractorat so much per mile.4 The net backpay for thelast quarter of 1981 is$2,693.13, and the netbackpay forJanuary 1982 would be one-third of the $4,088.34 shown onthe specification,resulting in the amount of $4,055.92.5 Broaddus'testimony as to facts was often preceded by the statement"I believe."Sometimes he relied on"I don't believe."He frequently gaveeventstookplace some 6 or 7 years prior to his testimony in this case. Inthe main I have credited his testimony concerning events,but not hisconclusionary statements.6Broaddus asserted in his opening statement that the date of incorpo-ration was about 1 June 1980. However,JMC's Small Business Corpora-tion Tax Returns for 1982,1983,and 1984 reports the date as 1 July 1980.555ship was as follows: Broaddus 66.67 percent, Koch 19.05percent,George Hughes 9.52 percent, and DeAnnaOwens 4.76 percent.The other officers of the corporation at its inceptionretary-treasurer.Schweitzeralso servedas general man-ager until the summer of 1981 when he was replaced byDeAnna Owens.According to Broaddus, JMC had majorcustomers,includingGeneral Electric,ReynoldsMetals,Kroger,and many distilleries.It also had several customers that itserviced throughout its entire existence, including thedistilleries.III.FINDINGS AND CONCLUSIONSA. Single EmployerThe legal principles to be applied in determiningwhether two separate employers constitute a single em-ployer are well settled. The controlling criteria are: (1)interrelation of operations; (2) common management; (3)centralized control of labor relations;and (4)commonownership.BacchusWine Cooperative,251NLRB 1552(1980);B & P Trucking,279 NLRB 1193 (1986). TheBoard has stressed the first three of these factors, in par-ticular the presence of control of labor relations,, becausethese factors tend to show operational integration. How-ever, no one of these factors is controlling, nor need allof the "controlling criteria" be present. Single-employerstatus, for purpose of the Act, depends on all the circum-stances of the case and is characterized as an absence ofan "arm's length relationship found among unintegratedcompanies."Blumenfeld Theatres Circuit,240 NLRB 206,215 (1979), enfd. 626 F.2d 865 (9th Cir. 1980).1. Interrelation of operationsThroughout the 5-year existence of JiMC it operatedout of of aleasedflat, concrete building at 1719 Potter'sLane, Jeffersonville, Indiana. This building consisted ofoffices on the westside and a 1-1/2 bay garage on theeastside. JMC had six offices with one of these occupiedby President Broaddus. The general manager occupiedone office,' and the bookkeepers occupied a third office.The dispatcher and permit clerks each occupied anoffice, and apparently several clericals occupied the sixthoffice. Its mail was received at P.O. Box 2163, listed onsome of the exhibits as being in Jeffersonville, and inother exhibits as being in Clarksville, Indiana.9The only officeof R-B Rentals consisted of one rentedroom'in the same building' that housed JMC's offices at1719 Potter's Lane. Broaddus testified that "the roomwasn't very large" and described it as the bookkeeper'soffice.10When Broaddus was asked if there were only7Kenneth Schweitzer was the original general manager but left inApril 1981.He was succeededby DeAnna Owens, who leftin 1984, atwhich pointBroaddus assumed the duties of general manager.s'Ann Douglas was the originalbookkeeper, followed byWandaHayelup, and then Mildred Kindeman at unknown intervals.9 Jeffersonville and Clarksville are twosmall townslocated directlyacrossthe river from Louisville, Kentucky,and are contiguous to eachother,Rand McNally Road Atlas1985.10 Therewas one other tenant of the building, a trailer sales firm. 556DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsigns that indicated that this bookkeeper's office was anoffice for R-B Rentals, the owner replied that he did notthink so. Broaddus originally kept its books and laterthey were kept by an outside bookkeeping firm. Subse-quently, Norma' Veron'became its bookkeeper in a part-time capacity and was R-B Rentals' only office employ-ees.R-B Rentals' mail was also received at P.O. Box 2163,the same one used by JMC. R-B Rentals and JMC letter-heads each used this box as its address. JMC also used itas its address in its 1982, 1983, and 1984 Indiana tax re-turns. (G.C-. Exhs: 5, 6, 7.), After a mechanic was hired in1981, and R-B Rentals commenced to repair and main-tain tractors and trailers, it used as its garage the one andone-half bay in the same building that contained JMC'ssix offices.a.The tractor-trailers used to haul JMC's freightAfter its incorporation in July 1980,as soon asit start-ed to operate, JMC immediately leased equipment' Alfrom Broaddus. The record does not show how much`equipment 'was leased in 1980 by Broaddus to JMC oranyone else. Broaddus did provide, under subpoena, aleasedated 24 June 1981, from. Russell Broaddus III toJMC that covered five tractors. However, the date 'ofthe leases did not begin on 24' June, but began on the"Commencement Date" shown on schedule A of Gener-alCounsel's Exhibit 12. The terms for - the first tractorlisted on this schedule, a Kenworth (7), and the secondlisted tractor, aMack, began on 20 January 1981. Thethird tractor on the list had a term beginning 2 May1981,with the final two tractors having a commence-ment date of 22 July 1981. All were for a period of 3years.On 3 January 1984 Broaddus apparently entered into along-term leasewith JMC for nine tractors.12 Threee ofthe tractors leased under this 1984 agreement, the 1979model Peterbilts, 9, 11, and 12, had also been leased inthe 1981 lease agreement. The remaining six tractors,unit numbers 13-18 were all 1981 Peterbilts. GeneralCounsel's Exhibit 11, a list of JMC's equipment, shows asof January 1985 that Broaddus tractors 7, 9, 13, 14, 15,16, 17, and 18 were still leased to JMC. Also leases toJMC at this time were six tractors owned by owner-op-erators.The record does not indicate if the periods oflease for these tractors of the owner-operators were for atrip, a month, or any other period.In response to the General Counsel's same subpoenafor copies of all lease agreements between JMC and R-BRentals for trailers, Broaddus produced none for 1980,1981, 1982, and for the first 10 months of 1983. He didproduce a one-page "Lease Agreement" dated 1 Novem-ber 1983, effective until cancellation, that was signed byOwens as JMC' representative, and by Broaddus aslessor.(G.C. Exh. 10.) This agreement covered the leas-ixWhen Broaddus used the term "equipment"he was referring totractors and trailers jointly or tractors only.12G.C. Exhs 13A thru I are one-page documents,on letterheads ofJMC, andare captioned, "Appendix A, Long Term Equipment Lease."However, no 'such lease was offered into evidence.These nine documentsare signed under the caption"JMC Transport Inc. Carrier,"by DeAnnaOwens, and under the caption"contractor"by Broaddus.ing of five 1982 Utility refrigerated trailers, and five 1983Fruehauf dry" trailers. JMC's equipment list-of January1985 shows that JMC continued to lease the,same fiveFruehauf-trailers,and one of the refrigerated trailers.The other four reefers had been sold by Broaddus in theinterveningyears.The 1985 list of equipment alsoshowed that JMC had leased 10 trailers from EvansLeasing, 5 from Koch,- and 6 from Rentco. There is,nothing inthis record- to show whether these trailersleases withEvans Leasing, 'Koch, and Rentco were for, atrip, a month, or any other period of time.Outside of JMC, the only customer that 'Broaddusrented trailers to, over a substantial period of time, wasWillett Distillery. This was for the storage of goods, notthe transportation of goods,'as.is shown by ' the-followingquestions and answers:-- -Q.What was-following June of 1980, in -whatform did you do business with Willett and House ofNelson?7 -A.Willett used quite a few of my, trailers forstorage.Q. How long after 1980 did they do so?A. I guess several years because we had a con-tinuing relationship with them. We,hauled whiskey,full barrels of whiskey for them, empty barrels, fin-ished product,. case goods,- whatever you want tocall it.And they used the equipment for storage.13Thus in 1984 and early 1985, JMC was the primary, ifnot the sole, lessee of Broaddus' - tractors and trailers.Broaddus admitted that from - August 1985 until JMC'sclosing,R-B Rentals leased equipment only to JMC.b.The truckdrivers used by JMC to deliver its freightIn the '5 years that JMC hauled freight for customers,the drivers of the tractor-trailers were placed in the -seatof those tractors through five different processes. AfterJMC's incorpotation in,1980, it hired drivers who. thenbecame standard, regular employees on the payroll ofJMC. In response to the' General Counsel's subpoenaJMC was, unable to produce payroll records to show thenames and datesof employment of any of theseinitialdrivers. 14 However, in 1982, JMC decided to use owner-operators to deliver its freight, although the record doesnot disclose who made this decision or why.Broaddustestified that he met one-on-one with JMC's drivers andexplained to them how they cold become "owner-opera-tors."He explained that theywere leasingequipmentfrom him as the- owner, and that they would in turn payhim under the terms of alease agreement,so such permile for rental of the truck. 15is Broaddus'answers in the above colloquy point up the interrelation-ship of the two entities.His statement-thatWillett used"quite a few ofmy trailers" obviously refers to his sole proprietorship,R-B Rentals. Inhis very next answer, when he stated "We haul whiskey," he is obviouslyreferring to the corporation he controls, JMC.14 Broaddus testified that there was about 10 or 12 drivers at the timeof Manna's discharge' in November '1981. -15Two lease agreements between Broaddus andTerryCathay werereceived into evidenceG.C. Exh. 21 was for a` 45-day lease, with'Cathaypaynga rentalof 10 cents per mile. The other lease agreement was for 1year, with Cathay paying asrental13 cents per mile. JMC TRANSPORT557Broaddus denied that he told these drivers how theywould be paid by JMC stating that they had to deal withJMC about that.The record does not indicate who ex-plained to these drivers how they would be paid by JMCafter they became owner-operators,or if such an expla-nation took place.The drivers did sign lease agreementswith JMC,forwhich they were to be compensated byreceiving either 68 percent of the, base gross revenue,plus 14 cents per mile, or 75 percent,depending on thetype commodities they were hauling.16Broaddus testi-fied that a majority of the drivers who leased his tractorsand drove for,JMC were former employee drivers forJMC. This system by which JMC used owner-operatorsto deliver JMC's freight lasted from I February 1982 to8 September 1983.Broaddus testified that JMC's experience with owner-operators was not financially successful for JMC becauseof the tremendous turnover among drivers.17GeneralCounsel'sExhibit 18 readily illustrates this turnover.Thirty-five individual drivers' names are set forth thereinas having driven nine different tractors for JMC asowner-operators during this 19-month period.Not onesingle tractor was driven by only one owner-operatorduring this period as Broaddus testified is the usual prac-tice.Tractor 11 had eight different drivers, 16 had six,and tractors 10, 12, and 17 had five different driverseach.One driver,Terry Cathay,drove three differenttractors during this period.At this point in time,JMC adopted its third arrange-ment for securing drivers to deliver its freight,throughthe medium of leased truckdrivers from Transport Con-tractors Inc. (Transport).Broaddus denies that whenJMC became dissatisfied with its use of owner-operators,that JMC talked to Transport about the furnishing ofdrivers, but testified that R-B Rentals had done'so. I donot credit Broaddus'testimony regarding this issue,based on the following correspondence between Trans-port and JMC. By letter dated 29 August 1983, Trans-port wrote to Broaddus,as follows:Mr. Russell Broaddus III,(President)J.M.C. Transport Incorporated1719Potters LaneJeffersonville, IN 47130The first sentence read as follows:To follow up on our conversation last 'Thursdayand after consultation with Mr. Bill Tatter, we haveagreed the drivers can be provided by our firm at29.6 cents/mile.The final sentence concluded:Thank you for your considerationand we hope tobe doing businesswithyour firm within the nearfuture.G.C. Exh. 30A.Attachedto the letter was a typed four-page proposedagreement,the first paragraph of which read as follows:THIS AGREEMENTmade and entered into byand betweenTRANSPORT CONTRACTORS,INCORPORATED,hereinafterreferredtoas"Lessor,"and JMC TRANSPORT,, INCORPO-RATED,hereinafter referred to as "Lessee"'on this6th day ofSeptember, 1983.The signatory parties to the agreement were typed onpage 4 as follows:TransportContractors,IncorporatedByPositionPresidentJMC Transport, IncorporatedBySignificantly,thefirmname JMC "Transport wasmarked out on both page 1 and page 4 of the proposedagreement,and in both places was inserted in its stead"R-B Rentals."The final signature on this executedagreement-was that of Russell Broaddus,stating as hisposition,"Owner."No contract was produced by Re-spondents to show that R-B Rentals was going to pro-vide JMC with these drivers that Transport was leasingto R-B Rentals, and I draw the reasonable inference thatthere was none.I also do not credit Broaddus'testimonythat JMC did not talk to Transport about,the furnishingof drivers, based on the agreement as prepared and un-derstood by Transport,which plainly shows that Trans-port understood it was dealing with JMC, when it talkedto Broaddus.From 21 September 1983 until 12 March 1984, R-BRentals supplied drivers to JMC that had been suppliedto it by Transport.Ihave prepared below a list of theleased that Transport provided R-B Rentals who were inturn provided to JMC.18 I have also inserted thereon theperiods for which five of these referred drivers formerlydrove as owner-operators for JMC.19 Two of these driv-ers,Arnold and McCoy,made the transfer of their em-ployment status on the very day they ceased to beowner-operators.Williams had an interval of 2 days andCarter 7 days.Three of the Transport drivers, Ashly,Lloyd, and Williams drove less than 2 months, whenthey were placed on the extra board. Thus during this 5-month period,basically eight drivers,five of whom hadpreviously been owner-operator drivers,delivered thefreight of JMC to the same customers as they had for-merly delivered to, and used the same tractors they pre-viously drove.16G C.Exh. 23 has attached thereto apps.A and B which are equip-ment lease forms between terry Cathay as"contractor"and JMC as "car-rier." They were signed, on behalf of JMC, by DeAnna H-Owens, vicepresident,on 12 March and 13 April 1982 respectively.17 Broaddus made no comment as to whether it was successful for R-BRentals.'8 Thisdata was takenfrom G.C. Exh. 33.19 Thus data was takenfrom G.C. Exh. 18. 558DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNames of Drivers Transport Furnished to R-B RentalsPreviously Drove for JMCas Owner-OperatorDrove for JMC thruTransport Referral to R-BRentalsJoe B.Arnold.........................................................................................................8/30/83-10/11/8310/11/83-3/12/84A. L. Ashby ............................................................................................................9/23/83-11/2/83Willie L. Carter......................................................................................................3/10/83-11/7/8311/10/83-3/12/84Terry Cathay..........................................................................................................2/10/82-12/2/825/14/82-5/21/8211/17/83-3/12/84............................................................................................................................12/2/82-8/23/83Thomas L.Lloyd ...................................................................................................9/28/83-11/9/83Joe McCoy ..............................................................................................................2/ 1 /82-7/ 11 /839/8/83-10/17/8310/17/83-3/12/84James M.McDowell..............................................................................................12/12/83-3/12/84Walter Nelson .........................................................................................................9/21/83-3/12/84Michael A. Schlise .................................................................................................9/26/83-3/12/84Alford R. Williams .................................................................................................11/1/83-1/19/84Clayton Williams ....................................................................................................5/12/83-10/3/8310/5/83-1/15/84In March 1984 Broaddus decided that the expense tonoted that Kenneth McMichael was placed on JMC'sR-B Rentals for securing drivers from Transport was toopayroll at this time.McMichael had an, extensive em-great, so he terminated that agreement.He then decidedployment record with R-B Rentals as its mechanic."to hire drivers and lease them on as owner-operators,"and place them on the R-B Rentals payroll. Broaddusdid not have to launch an extensive search for drivers.Five of the seven persons who had driven R-B Rentalstractors pulling trailers loaded with JMC freight-in Feb-ruary 1984, drove from Broaddus in the following monthof March.20 Broaddus also identified three other driversfrom the same file, and all eight of these named driversare setforth in column 1 below.Broaddus did supply R-B Rentals payroll journal forthe months of August through December 1984, so thatthe names of the R-B Rentals persons who drove JMCtrucks for this period are known.Theyare set forth incolumn 2 below. This column shows that five of the mensupplied by Transport were now driving JMC tractors asleased drivers from R-B Rentals. The column also showsthe names of five other drivers who Broaddus testifiedalsodrove tractors during this period. Column 3 setsforth the drivers on R-B Rentals' payroll who drove forJMC in the period of 15 March 1985 through 9 August1985.21 ° It shows that three drivers employed by R-BRentals in1984, Carter, McCoy, and Nelson, also drovefor it during this time period. Five additional driverswere hired by R-B Rentals during this period.In August 1985, the employer of the drivers changedagain, this time to once more become employees of JMCas they had been in 1980. Broaddus testified that R-BRentals had a change of operation at this time. Whenasked what circumstances led to this change of oper-ations, he replied, "I laid off a bookkeeper and since Ihad no bookkeeper, I decided to let JMC take over thedrivers."Column 4 below shows that all seven of thedrivers employed by R-B Rentals in the previous 5months were now on the JMC payroll driving the sameequipment as they previously drove. It is also to be20These names were located in a cash disbursement journal forMarch,as payroll records were not provided in response to the GeneralCounsel's subpoena.21This data was secured from checkstubs from R-B Rentals check-books G.C. Exhs. 36(a)-(u).Drivers onR-B RentalsRentalsPayroll8/84-12/843/15-8/9/85Drivers on JMCPayroll8/16-12/12/85Mar. 1984BroadusputFormerTrans-portDriverson R-BRentalsPayroll:Arnold ArnoldCarterCarterCarterCarterCathayCathay (disch5/84)McCoyMcCoyMcCoyMcDowellNelsonNelsonNelson (off6/85)Broadusalsohired forR-BRentalsPayroll:T.W. TichenerBogardD.J.BuressDorseyW.J.DruryTi-chenerF. DruryJ.GambrillC. GriffinM. MurphyR. SmithJ. SchliescherJ.WhiteF. DruryJ.GambrillC. GriffinR. SmithJ.WhiteThus the record is clear that there was a substantialcontinuity of the men who drove tractor-trailers for JMC TRANSPORTJMC and delivered its freight throughout JMC's 5-1/2-year'existence.Nineof the 10 to 12 JMC employee driv-ers of 1980,leased R-B Rentals trucks as alleged owner-operators in 1982-1983. Five of the six JMC owner-oper-ators became employees of Transport in 1983-1984, whoreferred them to R-B Rentals, who, in turn providedthemto JMC as drivers. From March 1984 to August1985, six of the eight former Transport drivers continuedto drive from R-B Rentals after it severed its agreementwith Transport,and in the last 4 months of its existenceJMC retained and employed all the drivers who had justpreviously been on the payroll of R-B Rentals. That themen who drove its trucks were of the utmost impor-tance, indispensable to JMC, need not be argued, forwithout these drivers, JMC could not carry out its basicmission, to deliver freight for its customers.The record is crystal clear that there was an interrela-tion of operationsbetween JMCand R-B Rentals. Bothentities used the same office building,and the same busi-ness address. Although JMC's business was the-transpor-tation of miscellaneous freight over long distances, itstarted in business,and ended in business,without everowning a single tractor or trailer. Nor did it need to ownany equipment. R-B Rentals garage and parking lot wereimmediately adjacent to JMC's office and dispatcher, andits tractors and trailers were at the instant call of JMC,R-B Rentals furnished almost exclusively the tractors andtrailers that JMC used to haul its freight, and suppliedthe -leased drivers except for the first and last year whenJMC employed its own employee drivers. JMC and R-BRentals operated in tandem, with each dependent on theother for its survival.2.Common managementBroaddusstarted JMCas its president,chief financier,chairman of the board of directors, and its driving forcein itsshort-range and long-range management.AlthoughJMC had a position titled general manager,this generalmanager reported to Broaddus at least once a day, onanysubject that was pertinent to the running of the busi-ness.Such subjects included personnel, safety, and equip-ment.Broaddus and the general manager had the power tohire and fire. However, before the general manager,could hire an employee, he would discuss with the presi-dent whether a new employee was needed. If the dis-charge of an employee involved a difficult decision,Broaddus also would be consulted prior to the final deci-sion.22The general manager supervised the office staff, whichconsisted of the permit clerk, bookkeeper, and secretary,but did not supervise the larger part of its staff, thetruckdrivers. Schweitzer was the general manager from 1July 1980 to about September 1981, when he was re-placed by DeAnne Owens, the bookkeeper. Owensserved as general manager until February 1984, when shealso left the employ of the Company. Broaddus testifiedhe then took over the duties of the generalmanager, andserved as such untilJMC'ceaseddoing business.22 Broaddus'dischargeof Manna In1981 is an example of this proce-dure.559Outside of Broaddus'dominating.management of JMCand R-B Rentals,the major link of common managementwas the dispatcher. The dispatcher was an employee ofJMC, but hesupervisedall truckdrivers,whether theywere employees of JMC, Transport, R-B Rentals— owner-operators. As Broaddus testified the dispatcher was con-sidered as part of management and had theauthority totake a driver of a truck when out on-the road, and re-place him with a relief driver. His duties, consisted of dis-patching the drivers to deliver their loads, directing themto pick up freight, securing, loads for drivers when theywere back hauling,and sending advances to driverswhen they were out on the road. Every driver when outon the road had to call, in to the dispatcher every daybetween 8 and 10 a.m.,as well as when he was unloaded,or had an equipment failure.Dispatchers came and went atvaryingintervals oftime.Kenneth Schweitzer first handled the duties of adispatcher, and was replaced by DeAnna Owens. AfterOwens came Thomas Demean, Tom Hayes, "Betty," andGeorge Epperson.Epperson served as the dispatcheruntil the terminationof JMC's business.As the sole managementofficial,and sole,full-timeoffice employee of R-B Rentals, Broaddus clearly direct-ed and managed the entire operation of this sole propri-etorship.As president of JMC, Broaddus made the biddecisions as to where to secure its equipment,the typetractors and trailers to use,aswell as from what sourceitwould securedrivers forits equipment.Itwas Broaddus who decided that JMC, inits initialoperations,would hire its own employees to drive thetractor-trailers that delivered its freight. It was Broadduswho decided in February 1982 that JMC would,, useowner-operators to haul its freight.When JMC decidedto, secure drivers from Transport, it was, ]Broaddus whodiscussed the, details of the agreement with the generaloperations manager of Transport. It was also.Broadduswho decided to sever his contract with Transport and toput drivers on the payroll of R-B Rentals. Finally, it wasBroaddus who made the decision, in August _1985, totake the drivers off, the R-B Rentals ' payroll, and let themonce again be employeesof JMC,and be carried on itspayroll.Broaddus'activities, as' well as those of the dispatchersand general managers, ensured that there was an effec-tive common management of two companies, and I sofind.3.Centralized control of labor relationsThe recordisalso clear°and consistent that Broadduscontrolled the labor relations at JMC by his overseeingof its operationsand personnel,and by his direct involve-ment in personnel decisions.As previously stated, Broad-us was consultedby the general manager before anewemployee would be hired, and he made the decision todischargeMarina.The day-to-day supervision of the drivers remained thesame whetherthey were carried on JMC's payroll, R-BRentals' payroll, or Transport's payroll, or were calledowner-operators. The JMC dispatcher had identical au-thority tosendthe drivers out to deliver freight to what- 560DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDever consignee- or destination the dispatcher chose. Like-wise he - had the authority to order them to 'pick upfreightwhenreturningto theterminalinstead of dead-heading back. The same company policy pamphlet thathad been issued in 1981 as work rules to company em-ployees, was issued to each succeeding driver, no matterwhat payroll hewas on,23 andhe was bound by theserules.Also, each driver who hauled JMC's freight, nomatter on whose payroll, received a copy of the Inter-state Truck Drivers handbooks with its many work regu-lations,and was toldits contentswere a part of companypolicy.As the sole owner and manager of R-B Rentals, withonly one part-time office' employee, it is evident thatBroaddus controlled the labor relations of R-B Rentals.However,R-B Rentalshad very few employees to becovered by its laborrelationspolicies.The truckdriversitsupplied to JMC, whether as owner-operators orleased employees, were under the direct supervision ofJMC's dispatcher and bound by the rules and regulationscontained in JMC?smanualand its interstate handbook.Outside of its part-time bookkeeper, the only other employees it had, were mechanics. For most of its exist-ence, R-B REntals only-had one mechanic, with the ex-ception being in 1984 when it had four mechanics.Ifind that the evidence is overwhelming that therewas centralized control in the labor relations of JMC andR-B Rentals.4.Common ownershipThe evidence is clear that there was substantialcommon ownership of JMC and R-B Rentals by Broad-dus. Broaddus was the incorporator of JMC and its dom-inant stockholder during the 5 years of its existence. Asan indicia of his control no check could be issued with-out his signature. Although over the life of the corpora-tion he drew only $3000 in salary, his individual taxreturn for 1983 shows that he received $34,186.40 in in-terest income from JMC. This interest was earned onmoney loaned by Broaddus to JMC.24However, JMC was obviously not in sound financialcondition as early as 1983, when Broaddus came person-ally to its aid. Broaddus pledged his house as security fora loan, and in returnthe LibertyNational Bank grantedJMC aloanin the amount of $121,000 payable ondemand. Broaddus also personally pledged $20,000 to theWestfieldCompany, a bonding company, so that itwould be guaranteed payment of up to $20,000 for ad-vances made to'drivers while they were out on the road.There is nothing in the record to indicate that any of theminority stockholders made any personal contributionsto.JMC's survival, and I infer there were none.23 On 3 September1981 JMC issued to each ofits employeedrivers a3-page single-spaced documenton JMCstationerythat was captioned"Company Policy,Instructions to Drivers."Thisdocument contained 33rules thatthe drivershad toabide by in order to drive for JMC. G.C.Exh 14.24 Therecord does not disclose the basis for Broaddus'receipt of the$34,186.40.Hedid testify that he contributed$400,000 to $500,000 toJMC over thelife of theCompany. The recorddoes not indicate if hereceived intereston this contribution or if he waseverrepaid in part orin full.-The ownership of R -B Rentals is uncontradicted, asBroaddus was its sole owner. As to the signing ofchecks, the same policy was followed as that at JMC,with Broaddus being the only person authorized to signchecks on behalf of R-B Rentals.The record does not in-dicatewhat compensation Broaddus was to receive,whether on a weekly or yearlybasis,from his leasing oftractors and trailers to JMC or anyoneelse.His 1983 in-dividual tax return reports that he received $152,056 inrent income for that calendar year. The same tax returnsfor 1984 and 1985 do not show any rental income but doshow that Broaddus used depreciation of the assets of R-B Rentals to lower his individual tax liability. (G.C.Exhs. 16 and 17).From the above it is evident that substantial commonownership resided in Broaddus as the majority owner ofJMC and the sole owner of R-B Rentals.It is readily evident that there was an absence of anarm's-length relationship between JMC and R-B Rentals.The two companies had adjacent offices with no distin-guishing sign to let the public know-that there were twodifferent companies. They used the same post office boxand address. They transferred drivers backs and forthfrom JMC's payroll to R-B Rentals' payroll at the com-mand of Broaddus. Broaddus leased his tractors and trail-ers to JMC, signing the leases as owner ofR-B Rentals,while the person he dealt with for JMC, Owens, was anemployee hired by Broaddus, and subsequently- dis-charged by him. When Broaddus dealt with the generalmanagersor dispatchers of JMC it is obvious that they,as employees, were not able to deal with him as equalbargainers.Under all the facts and circumstances of this case, Ifind therefore that because there was a closely knit inter-relation of operations between JMC and R-B Rentals,that there was commonmanagement,a centralized con-trol of labor relations, and common ownership, that JMCand R-B Rentals constitute a single employer within themeaning of the Act.Carson Cable TV,275 NLRB No.201 (Aug. 20, 1985) (unpublished), enfd. 795 F.2d 879(9th Cir. 1986);Soule Glass & Glazing Co.,246 NLRB792 (1979), enfd. in relevant part 652 F.2d 1055 (1st Cir.1981);Midlands Express,236 NLRB 619 (1978). I furtherfind that R-B Rentals is jointly and 'severally liable withJMC for the unfair labor practice of JMC. Since R-BRentals constitutes a single employer with JMC, R-BRentals was properly named in the backpay specificationeven though it was not named in the underlying proce-dure.NLRB v. Deena 4rtware,361 U.S. 398, 402 (1960).B. Alter EgoIn determining whether R-B Rentals is the alter ego ofJMC as contended by the General Counsel, a number offactorsmust be considered, although no one of which,taken alone, is determinative.Crawford Door Sales Co.,_Alpine Construction Corp., 276NLRB 415 (1985). These factors include: common man-agement and ownership, common business purpose,nature of operation, supervision, common premises andequipment, and common customers. JMC TRANSPORTAs set forth in sections III,A,2 and III,A,4 above, thefirst two factors of common managementandownershipclearly exist, and need not be reviewed here.However, I do not find the third factor, common busi-ness purpose, to be present in this case. JMC's businesspurpose was to pick up goods and commodities of cus-tomers with its trucks and deliver that freight to consign-ees throughout the 48 States as a common carrier. R -BRentals' purpose was to lease its tractors and/or trailersto customers, and to maintain and repair this equipmentso as to be in good operating condition for leasing.The next factor, nature of operation, is a troublesomeone. It is true that the operation of the two companieswas coordinated, but I do not find that this sufficientlybridges the different natures of their respective business-es. JMC was an interstate common carrier of miscellane-ous freight operating under the authority of the ICC. R-B Rentals was an owner of tractors and trailers any oneof which could be leased by any carrier, company, or in-dividualwho wanted to lease such equipment. I there-fore do not fmd that the nature of operations of the twocompanies was the same.,However, I do fmd that there was common supervi-sion at the two companies as set forth, in detail in sec-tions III.,A,2, and III,A,3 above. The overriding domina-tion of Broaddus for both R-B Rentals and JMC waspresent on a daily basis. In addition, the dispatcher ofJMC supervised the drivers furnished by R-B Rentalswith the same ' degree of power and authority as he exer-cised over clearly JMC employees.I also find that common premises and, equipment wereused by the two companies. JMC and R-B Rentals usedthe same building- for their adjacent offices. R-B Rentalsused the garage bays situated in the same building asJMC's offices to perform repairs and maintenance on itstractors and trailers. The equipment used by JMC for thegreat majority of the 5-1/2 years of its existence camealmost solely from R-B Rentals.Concerning the last factor, common customers, I donot fmd that the General Counsel has produced sufficientevidence to meet her burden of proof. Broaddus testifiedthat JMC had 16 major customers.25 However, therecord only discloses two customers who were served byboth JMC and R-B Rentals, and they were Willett Dis-tributing Company and the House of Nelson. I thereforedo not find that JMC and R-B Rentals shared commoncustomers.Inasmuch as there was no common business purposebetween JMC and R-B Rentals, the nature of operationswas different, and the customers were vastly different; Ido not find that there were sufficient common factors be-tween JMC and R-B Rentals that would require that R-BRentals be considered an alter ego of JMC. `I concludetherefore that R-B Rentals was not an alter ego of JMC.C. SuccessorshipThe General Counsel also contends in her brief that R-B Rentals should be held jointly liable with JMC on thebasis that it is a successor to JMC. The General Coun-25 I draw the inference that JMC also had a number of minor custom-ers.561sel's opening explanatory words concerning this theoryare as follows:The Board has held that one who acquiresand op-erates the business of any employer found guilty ofunfair labor practices in basically unchanged formunder circumstances which charge him with noticeof unfair practice charges against his predecessorshould be held responsible for remedying his prede-cessor's unlawful conduct.The brief then goes on to cite the case ofPerma VinylCorp.,164NLRB 968 (1967), enfd. sub nom.UnitedStates Pipe & Foundry Co. v. NLRB,398 F.2d 554 (5thCir. 1986). I agree, with the General Counsel's legaltheory but find it inapposite to this case. In the case citedabove,U.S. Pipe did purchase Perma 'Vinyl's facilitiesand business. The General Counsel does not allege thatR -B Rentals purchased JMC, nor could she, but vaguelycontends that R-B Rentals "acquired"26 JMC. I do notfind that R-B Rentals acquired JMC in any matmer, atanytime. The General Counsel apparently contends thatR-B Rentals acquired a portion of JMC's business in Oc-tober 1983, when R-B Rentals provided JMC with sixdrivers who had formerly driven for JMC, as owner-op-erators, and also provided the tractor-trailers for them todrive.The General Counsel goes on to elucidate thistheory as follows:Thus, R-B Rentals was a successor to that portionof the JMC business which had employed companydrivers and had utilized the equipment of RussellBroaddus until August 1985 when the driver's wereagain placed on the JMC payroll,In support of this proposition the General Counsel citestwo cases, the first beingFab Steel Co.,231 NLRB 372,378 (1977), enfd. 587 F.2d 689, 695 (5th Cir. 1979). How-ever, in that case Fab Steel, the succes'sor, 'was a clearcutpurchaser of one of the seven plants of the seller,Mosher "Steel Company, including the purchase of theplant's machinery, equipment, and inventory. The secondcase cited,Saks Fifth Avenue,247 NLRB 1047 (1980),enfd. in relevant part 634 F.2d 681 (2d Cir. 1980), is alsoinapposite.That case involved a unit of employees em-ployed by Gimbels to perform alterations on women'sclothing owned by Saks. At this worksite they were rep-resented! by a union. The work was done for Saks inGimbels" building pursuant to a subcontract with Gim-bels. Saks subsequently secured its own building and ter-minated its alteration contract with Gimbels. Gimbelsthen discharged all 18 employees, and Saks hired 16 ofthe 18 employees and set up its own alteration depart-ment in its own building. When the former bargainingagent requested Saks to bargain, Saks refused to do so.The Board found that Saks was a successor employer26According toBlack's Law Dictionary,5th Edition, the meaning ofacquire is: "To gain by any means, usually by one's own exertions; to getas one's own, to obtain by search, endeavor, investment, practice, or pur-chase; receive or,gam in whatever manner; come to have. In law of con-tracts and, descents, to become owner of property; to make propertyone's own." 562DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand therefore must recognize and bargain with theUnion.It is obvious in the instant case that R-B Rentals in noway compares with Saks, or JMC with Gimbels. WhenSaks commenced performing alterations in its new build-ing with' its own eniployees, ' Gimbels was ' completely di-vorced from any relationship with Saks. But when R-BRentals provided six drivers is October 1983, JMC in noway disappeared from the scene, or altered its operationin any manner, but continued to pick up and, deliverfreight for its customers exactly as it had from its incep-tion in 1980.' InSaksthe Board stated: "the Board has held that indetermining successorship, the keystone is whether thereis substantial continuity of the employing industry."Clearly, there was no continuity of the work formerlydone by JMC; by R-B Rentals after R-B Rentals suppliedthe six drivers in 1983. JMC's general manager and its sixoffice employees continued to perform their office -dutiesin behalf of JMC's role as- a common carrier in the truck-ing industry, without any control by R-B Rentals. Thedispatcher continued to dispatch the drivers to pick upand deliver freight all in the name of JMC not R-B Rent-als.Broaddus continued to solicit business for JMC andremained in overall control of its operation.I find and conclude that R-B Rentals had never takenover the control of JMC's business, that it was not a suc-cessor of JMC and that it is not under the, successortheory, responsible for remedying JMC's unlawful dis-charge of Marina.Premium Foods,260NLRB 708(1982);Contract Carrier,258 NLRB 353 (1981).D. Gross Backpay PeriodAn administrative law judge considering conflictingbackpay formula, arguments must determine the most ac-curatemethod of determining backpay amounts.EastWind Enterprises,268 NLRB 655 (1984); JS AlbericiConstructionCo.,,249NLRB 751 (1980). Coupled withthis obligation, however, is the longstanding and funda-mental principle that uncertaintieswillbe assessedagainst the wrongdoer.NLRB Y. Miami Coca-Cola Bot-tlingCo.,360 F.2d 569 (5th Cir. 1966). The GeneralCounsel contends that the backpay period terminated on30 November 1985, the date JMC ceased doing business.Respondent JMC in its answer agrees that the backpayperiod began 5 November 1981, the date of Marina's dis-charge, but, insists that it ended 1 February 1982, thedate JMC converted to a system of independent contrac-tor, drivers. It is true that in February 1982, JMC didchange itsmethod of providing drivers for the tractors itleased, by switching from employee drivers to a modi-fied type of owner-operators, a procedure JMC used forthe next 19 months. But this was only the second of fiveprocedures used by JMC to provide drivers for its trac-tors. It in turn was followed by two different methods ofusing leased drivers, with the fifth and final procedurebeing a return to the original 1980 procedure of JMC,having its own employees drive the tractor-trailers.Assuming arguendo, that the so-called owner-operatorswere independent contractors excluded from protectionunder the act, Respondents are still liable for backpay,under the holding of the Supreme Court inGolden StateBottlingCo.v.NLRB,414 U.S.168 (1973).InGoldenStatethe respondent contended that the discriminatee, adischarged driver salesman, -was not entitled to any back-pay from the time it converted its delivery system fromdriver-salesman to distributors,who were independentcontractors.The' Supreme Court notedwith `approvalthat the court of appeals27 had rejected this contentionas follows:However, it is undisputed that when Baker was dis-criminatorily discharged he was an ordinary em-ployee. The Act's remedies are not thwarted by-thefact that an -employee who is within the Act's pro-tection when the discriminationoccurs would havebeen promoted or transferred to a position not cov-ered by the Act if he had not been discriminatedagainst.NLRB v. Bell Aircraft Corp.,206 F.2d 235(2d Cir. 1953).Marina's status with JMC is clearly analogous withthat of the driver-salesman inGolden State.In February1982, when JMC commenced using owner-operators, allbut one of these had been JMC employee drivers. JMCpresented no objective evidence that would show thatMarina would not have been,offered the same opportuni-ty to lease a tractor as these former JMC employee driv-ers.Admittedly, it is ambiguous whether Marina, absenthis unlawful discharge, would have continued to -drivefor JMC and R-B Rentals. But -other drivers, similarlysituated, did continue to drive for JMC, until its clos-ing.28Driver Joe McCoy, originally a driver employeeof JMC, continued to drive JMC's tractors for the next 5years until,JMC ceased doing business.WillieCarter,first employed as anowner driver in March 1983, alsocontinued to drive the tractors used by _ JMC until thedate JMC closed its doors.Respondent has failed to establish its Affirmative de-fense_ that-it,would not have employed Marina but for, hisunlaful discharge. That Marina was a competent,over-the-road driver is reflected in the two previous tripsJMC had assigned to him, just prior to .his discharge.Both trips were obviously very long hauls, from Ken-tucky to California and back, and were made successful-ly by Marina.I find that because other similarly situated driverswere retained to operate the tractors used by JMC topull its trailers throughout the backpay period, the ambi-guity of,whether Marina would have also, been retainedmust be construed in his favor.Boilermakers Local 27(Daniel Construction), 271NLRB 1038 1984);Kansas Re-fined HeliumCo., 25.2 NLRB 1156,1157 (1980).In light of the foregoing findings and conclusions, andon the entire record considered as a whole, I make thefollowing recommended2927 467 F.2d 164, 166,(9th Cir. 1972).2s Cathay,his driving partner, was signed to two.leases by R-B Rent-als, the last one being for a periodof 1 year.29, If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec, 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. JMC TRANSPORT563ORDERThe Respondent, JMC Transport, Inc., its successorsor assigns, and Russell Broaddus III, d/b/a R-B Rentals,a sole proprietorship, shall jointly and severally, pay toLemuel Marina $47,516.98, plus interest to be computedin the manner set forth inFlorida Steel Corp.,231 NLRB651 (1977), andOlympicMedical Corp.,250 NLRB 146(1980),30 with appropriate deductions for taxes requiredto be withheld under Federal and state laws.11 SeegenerallyIsis Plumbing Co.,138 NLRB 716 (1962).